Citation Nr: 1147095	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  09-11 582 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for costochondritis (claimed as chronic chest pain).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ankle condition. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided testimony at a September 2011 hearing before the undersigned.  He also provided testimony at a November 2009 hearing before a decision review officer.  Both transcripts of the proceedings are associated with the claims folder.  

The issues of entitlement to service connection for costochondritis and a left ankle condition are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed May 2005 rating decision, the RO confirmed the denial of a claim of entitlement to service connection for a chronic chest pain condition and properly notified the Veteran.  

2.  The evidence associated with the claims file subsequent to the May 2005 rating decision regarding the Veteran's claim for service connection for costochondritis (claimed as a chronic chest pain condition) relates to an unestablished fact, is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 

3.  In an unappealed May 2005 rating decision, the RO confirmed the denial of a claim of entitlement to service connection for a left ankle condition and properly notified the Veteran.  

4.  The evidence associated with the claims file subsequent to the May 2005 rating decision regarding the Veteran's claim for service connection for a left ankle condition relates to an unestablished fact, is not cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The May 2005 rating decision which denied the Veteran's claim of entitlement to service connection for a chronic chest condition is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  The evidence received subsequent to the May 2005 rating decision is new and material and the requirements to reopen the claim of service connection for costochondritis (claimed as chronic chest pain) have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).

3.  The May 2005 rating decision which denied the Veteran's claim of entitlement to service connection for a left ankle condition is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

4.  The evidence received subsequent to the May 2005 rating decision is new and material and the requirements to reopen the claim of service connection for a left ankle condition have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claims

Claims of service connection for a chronic chest pain disorder and a left ankle disorder were initially denied by the RO in a July 2004 decision.  In a subsequent rating decision dated in May 2005, the RO confirmed the denial, as there was no evidence demonstrating that the current diagnosis of episodic costochondritis was related to, or had its onset in service, nor was there evidence of a current left ankle disability.  The May 2005 decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  In February 2007, the Veteran submitted a statement requesting that the claims of entitlement to service connection for costochondritis and left ankle be reopened.  In the September 2007 rating action on appeal, the RO reopened the costochondritis claim, but declined to reopen the claim regarding the left ankle.  

It appears that the RO addressed the claim of entitlement to service connection for costochondritis on the merits.  However, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the manner in which the RO characterized the issue, the initial question before the Board is whether new and material evidence has been presented to reopen the claims.  

As a general rule, a claim may be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. 
§ 5108; 38 C.R.F. § 3.156.  With respect to new and material evidence claims, "new" evidence is defined as evidence not previously submitted to agency decision-makers, and "material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.   

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened, and VA may then evaluate the merits of the claim on the basis of all evidence of record.   

Upon review of the record, the Board finds that the evidence received since the May 2005 rating decision is new and material.  Regarding the left ankle, a private MRI record dated in August 2011 demonstrates an impression of an osteochondral lesion of the left talus.  The treatment report demonstrating the Veteran's current left ankle diagnosis was not of record at the time of the May 2005 rating decision and addresses an unestablished fact.  The claim is reopened.  38 U.S.C.A. § 5108.  

Regarding the costochondritis, the Veteran's private doctor submitted letters dated in August 2008 and January 2009, indicating that the Veteran had a diagnosis of costochondritis which may be a reflection of a previous injury.  The letters suggesting a relationship between a current costochondritis diagnosis and a possible previous injury, were not of record at the time of the May 2005 rating decision and address an unestablished fact.  The claim is reopened.  38 U.S.C.A. § 5108.  

The duty to notify and assist with regard to the issue of whether new and material evidence has been received has been met to the extent necessary to reopen the claims, such that any deficiency in this regard is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

New and material evidence having been received, the claim for service connection for costochondritis is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a left ankle condition is reopened; the appeal is granted to this extent only.


REMAND

The Veteran contends that his costochondritis condition had its onset during service.  Specifically, he asserts that he was lifting a heavy piece of metal while working in a metal shop, injured himself, and sought treatment in service which resulted in the diagnosis of costochondritis.  The Veteran further stated that he has experienced continuous pain on his right side just below his ribs since the in-service injury.  See September 2011 hearing transcript.   

The Veteran's January 1969 induction physical examination report was negative for complaints, treatment, or a diagnosis of a costochondritis or chest condition.  A service treatment record dated in February 1973 demonstrates the Veteran sought treatment for pain in the middle of his chest.  The examiner noted that his sternum made a popping noise when he coughed or took a deep breath, as well as tenderness of his chest wall; the impression was costochondritis.  The April 1973 separation physical examination report contained a complaint of pain or pressure in the chest.  The examiner noted that the Veteran had localized pectoral tenderness in his mid-sternum that was diagnosed as mild tendonitis.  The report of medical examination was negative for a diagnosis of costochondritis, and the examiner noted a normal chest (which included the sternum) upon examination. 

Post-service records include a May 2004 VA outpatient treatment record which notes the Veteran's complaint of right lower rib cage pain.  A subsequent May 2004 VA examination report notes a diagnosis of episodic costochondritis, although x-rays were negative for a disability of the sternum.  A September 2004 VA outpatient x-ray report was negative for a rib abnormality.  A November 2004 VA outpatient cardiology note indicates that the Veteran had vague abdominal pain confused for chest pain.  A December 2005 VA outpatient record notes atypical chest pain.  An April 2007 VA examination report indicates a diagnosis of chronic chest pain secondary to occasional musculoskeletal chest pain worsened by chronic scarring on the right lower lung as a residual of pneumonia.  Letters submitted by the Veteran's private physician dated in August 2008 and January 2009 indicate a diagnosis of costochondritis that may be due to a previous injury.  A May 2009 VA examination report indicates no diagnosis.  The examiner explained that the Veteran did not have costochondritis, but had right abdominal tenderness and pain on examination.  

Given the finding in service and complaint of chest pain or pressure upon separation, as well as the post-service record that demonstrates diagnoses of episodic costochondritis and chronic chest pain secondary to occasional musculoskeletal chest pain, and the Veteran's complaint of experiencing pain of his right lower rib since service, the Board finds that a VA examination addressing the etiology of the claimed disability is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

The Veteran also contends that his current left ankle condition is related to his service; specifically, he asserts that his condition is a residual of twisting his left ankle while serving in an ammunition dump in Japan.  See September 2011 hearing transcript.  He further contends that he has experienced left ankle pain since the in-service injury, and has been using an ankle wrap and taking Tylenol for years.  See Id.   

The Veteran's January 1969 induction physical examination report was negative for complaints, treatment, or a diagnosis of a left ankle condition.  A service treatment record dated in November 1970 demonstrates the Veteran fell while running and suffered a twisted left ankle; x-rays were normal, however tenderness was noted.  The April 1973 separation physical examination was negative for complaints, treatment, or a diagnosis of a left ankle condition.  

A post-service VA examination report dated in May 2004 indicates a diagnosis of left ankle arthralgias.  VA outpatient treatment records dated in January 2005 through March 2007 show the Veteran sought treatment for left ankle pain.  A VA examination report dated in April 2007 indicates that a chronic left ankle condition was not found.  An August 2011 private MRI report indicates an impression of an  osteochondral lesion of the left talus.    

Given the finding in service, as well as the post-service record that demonstrates an osteochondral lesion of the talus, and the Veteran's complaint of experiencing pain of his left ankle since service, the Board finds that a VA examination addressing the etiology of the claimed disability is necessary.  See McLendon, 20 Vet. App. at 79; 38 C.F.R. § 3.159(c)(4).

In addition, the Veteran testified before the Board that he started seeking treatment for his left ankle condition at VA in approximately 2000, and continues to seek treatment for his disability.  The evidence of record does not contain VA treatment records prior to January 2004 or subsequent to March 2007.  Given that the aforementioned VA treatment records are relevant to the issue on appeal, the Board must return the case to obtain these records.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact the Veteran in order to obtain the names and addresses of all medical care providers who have treated him for complaints related to his left ankle since January 2000.  The RO/AMC should then obtain and associate those records with the claims file.  Further, the RO/AMC should obtain VA outpatient treatment records dated in January 2000 through December 2003 and April 2007 to the present.  If the search for such records proves unsuccessful, this should be documented in the claims file.

2.  After completion of the foregoing, schedule for the Veteran for an appropriate VA examination in order to determine the current nature and likely etiology of any left ankle condition, as well as any costochondritis condition, to include any right chest or sternum condition(s) which may be present.  The claims folder should be made available to the examiner for review.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Does the Veteran have a current costochondritis condition, to include a right chest and/or sternum condition(s)?  If so, is it at least as likely as not that such condition(s) had their onset during active service or are related to any in-service disease or injury?

In providing an answer to the question regarding the costochondritis, the examiner is requested to consider the Veteran's in-service diagnosis of costochondritis, as well as his complaint of chest pain or pressure upon separation from service.  Specifically, if current disabilities are diagnosed, the examiner must consider whether they are related to the in-service injury and complaint. 

(b)  Does the Veteran have a current left ankle condition?  If so, is it at least as likely as not that such condition had its onset during active service or is related to any in-service disease or injury?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's claims.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


